DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-5, 7-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1, lines 14-15 recite, “validate the plurality of dimensions by comparing the plurality of dimensions to one or more stored values representing acceptable dimensions” and lines 22-25 recite, “assign a value to each potential layout; and select one of the plurality of potential layouts as the final layout to minimize wastage, wherein the final layout is selected as a function of the values assigned to each potential layout;”
It is unclear as to whether the values relating to the acceptable dimensions are interchangeable/related to the values assigned to the potential layouts.  
For purposes of examination it is presumed that Applicant meant to recite “dimensional values” in lines 14-15 and “layout value” in lines 22-25.
 	Claim 9 is rejected for the same reasons as claim 1 above since it recites the same limitations related to “value” as in claim 1.  

Claim Rejections - 35 USC § 103
Claims 1-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Blaimschein et al. (US 5064130) in view of Gerber (US 4028167), Benoit (US 5873975), Aminpour (US 9895819), Pape (US 7873434) and Bell et al. (US 5550937).
As to claim 1, Blaimschein discloses an apparatus for cutting blanks out of a starting strip (Abstract).  Blaimschein discloses that the apparatus comprises of:  a cutting deck (6) for receiving a film; a securing member (13) for holding the film in place as well as moving it across the platform; a carriage configured (8) to move across the platform in a forward and backward direction; a cutting tool (9) to make a desired cut into the film to form a blank of a desired shape; (Fig. 2 below; Fig. 3; C5, L63 – C6, L30)


    PNG
    media_image1.png
    322
    587
    media_image1.png
    Greyscale

Blaimschein discloses that the cutting tool (9) is operated to cut in accordance with a predetermined program, but fails to specifically teach or disclose that a controller which is capable of receiving data to provide a desired program for the cutter is used.  Gerber discloses an automatically controlled cutting machine (Abstract).  Gerber discloses that it is known and conventional in the art to use an automatic controller capable of receiving data relation to a desired cut to be made by the cutting machine (C3, L40-51).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the controller of Gerber in the apparatus of Blaimschein because one of ordinary skill would have been able to carry out such a modification to achieve the predictable result of providing a known and conventional controller which can automatically control a cutter to make cuts of a desired pattern.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Gerber further discloses that it is advantageous to include a labeler on an automatically controlled cutting machine so as to apply desired information to cut pieces such as the style, size and routing information without the need of a writing instrument (C1, L54-65).  It would have been obvious to modify the apparatus of Blaimshchein with a labeler and would have been motivated to do so because Gerber teaches that the inclusion of such a labeler allows for the application of desired information to cut pieces without the need of a writing instrument.
The above references as combined fail to specifically teach or disclose whether the apparatus may also include a processing computer capable of receiving an order, generating a template and layout for the order which then can be communicated to a controller for cutting into a desired piece.  Benoit discloses a method and apparatus for tinting vehicle windows (Abstract).  Benoit discloses that it is known in the art of manufacturing to use a processing computer to create and store a database in memory of templates to be used by a cutting machine to create a desired object (column 4, lines 59-67).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the processing computer of Benoit in the apparatus taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a modification to achieve the predictable result of providing a known and conventional means for creating and storing template layouts from customer orders to be utilized by the controller in the cutting machine to create desired cutouts.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  Furthermore, it would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate a known and conventional means for creating and storing templates for use by the cutting machine, such as the processing computer taught by Benoit, because such a modification would have been within his technical grasp.  Hence, the processing computer in the system of the above references as combined would receive a plurality of dimensions which would include the width and length of the cuts to be made by the cutting machine.
The above references as combined fail to specifically teach or disclose whether a user interface for taking an order (desired dimensions) from a customer can be used to communicate with the processing computer which controls the film cutter in the system of the above references as combined.  Aminpour discloses a fabric feed and cutting system (Abstract).  Aminpour discloses that it is known and conventional in the art to provide a user interface coupled with a web server for taking and communicating customer orders to control device which controls a cutter that cuts desired templates and patterns into a fabric (column 7, 15-67).  Aminpour discloses that the user interface may be in the form of a cellular device which remotely communicates to a web server, over a network that sends the order to the controller for the cutting device (Id.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the web interface means of Arminpour in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional means for communicating a customer order to a controller that will create a blank according to customer specifications.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
The above references as combined fail to specifically teach or disclose whether the controller is programmed to take a plurality of templates from orders given and then generate a plurality of potential layouts to find an optimal layout.  Pape discloses a method of cutting pattern manipulation for automation (Abstract).  Pape discloses that it is known to program the controller to take shapes given so as and arrange upon a piece to be cut upon in different configurations so as to find an optimal configuration according to the total surface area of the configuration/template to minimize waste (Fig. 1A, 1B, 1C, 2A, 2B, 2C, 3A, 3B, 3C; C4, L20-40).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the automated optimization method of Pape in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known and conventional method of arranging and cutting material from a supply to minimize waste.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

    PNG
    media_image2.png
    565
    778
    media_image2.png
    Greyscale


The above references as combined does not specifically discuss the recited step of validating the plurality of dimensions received in the order from the client by comparing the plurality of dimensions to one or more stored values representing acceptable dimensions.  Pape discloses in paragraph 57 that pieces of protective film are usually cut from a sheet of fixed dimensions or from a roll of protective film of adapted to be cut from protective film of certain fixed dimensions.  It is the position of the Examiner that the recited validation step is inherent/obvious in light of the teachings of Pape since the fixed dimensions of the roll/sheet is a necessary stored value which the client’s ordered dimensions are compared to in order to derive an optimized cutting pattern as disclosed by Pape.  If the ordered dimensions do not fit within the stored value dimensions of the sheet/roll, said ordered dimensions would be deemed invalid on the given stored value dimensions since an optimized cutting pattern could not be created.  
The above references as combined fail to specifically teach or disclose whether a recursive optimization process may be used to generate the plurality of potential layouts.  Bell discloses that it is known and conventional in the art to use recursive optimization to determine the optimal subset of configurations (C5, L 25-36).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the recursive optimization method of Bell in the programming of the apparatus of the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional optimization means for determining an optimal subset of template configurations.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
The controller of the above references as combined would assign a layout value to each potential layout according to the total area said layout would have upon the area of the material available so as to choose an optimum configuration which would be a function of the layout value.
Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the system of the above references as combined contains all of the structural limitations of claim 11.
As to claims 2-4, Blaimschien discloses that the apparatus has a movable head which allows for the cutter to be raised and lowered as well as move back and forth in the Y direction relative to the X direction that the carriage moves (Fig. 2 above).
As to claim 5, the apparatus of claim 1 is taught as seen above.  Blaimschein discloses that a controller is configured to control the securing member to move the film as needed (C6, L35-45).
As to claim 7, the apparatus of claim 1 is taught as seen above.  The order processing computer of the above references as combined would be capable of creating a template and arranging the template within the layout (Fig. 2 Benoit). 
As to claim 8, the apparatus of claim 7 is taught as seen above.  Benoit discloses that the order processing computer would be capable of being configured to transmit the template to the controller so that the controller can create desired cuts corresponding to the template (column 4, lines 59-67).

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hartt et al. (US 20070100490) in view of Fountas (US 20070256375), Pape (US 7873434) and Bell et al. (US 5550937).
As to claim 9, Hartt discloses a method and apparatus for providing a custom-cut film covering to a consumer (Abstract).  Hart discloses that the method/apparatus comprises of:  providing an interface via a laptop coupled to a web server over a network; wherein the interface is configured to receive an order input by a user at a first location, the order comprising a plurality of dimensions for a plurality of windows, wherein the dimensions for each window in the plurality of windows include window dimensions comprising a length and a width, and border dimensions comprising an additional length and an additional width automatically generated based on a predefined percentage of the window dimensions; receiving, by an order processing computer communicatively coupled to the web server over the network, the order from the client device via the web server to prepare a plurality of window cutouts of security film; generating, by the order processing computer, a plurality of window templates corresponding to a respective one of the plurality of windows; generating, by the order processing computer, a plurality of potential layouts of the plurality of window templates to be positioned on a portion of security film; selecting one of the plurality of potential layouts as the final layout to minimize wastage; receiving, by a film preparation system in communication with the order processing computer, the plurality window templates and the final layout; and causing, by the film preparation system, a cutting machine to cut a laminate security film that is for use on a flat window of a building based on the at least one window template and the layout (paragraph 10-18, 20-21 and 25-16; Fig. 1 and 2; Fig. 3 below).  Hartt discloses that the order processing computer validates the window dimensions 28 before preparing the template 58 (Fig. 1).

    PNG
    media_image3.png
    784
    556
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    637
    635
    media_image4.png
    Greyscale


Hartt discloses that the security film thickness may vary but fails to specifically teach or disclose that it has a thickness of at least 4 mm as claimed.  Fountas discloses a window having reinforcing structures (Abstract).  Fountas teaches that depending on the installation parameters, including the type of building, the weather conditions, and the security/threat level, the thickness of a security film on a window can vary (paragraph 29).  It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Hartt to use a security film with a thickness of at least 4 mm and would have been motivated to do so because Fountas discloses that this is a result effective variable according to the installation parameters of the window. 
Hart discloses that the windows are placed on the film in a nested configuration, but the above references as combined fail to specifically teach or disclose whether the controller is programmed to take a plurality of templates from orders given and then generate a plurality of potential layouts to find an optimal layout.  Pape discloses a method of cutting pattern manipulation for automation (Abstract).  Pape discloses that it is known to program the controller to take shapes given so as and arrange upon a piece to be cut upon in different configurations so as to find an optimal configuration according to the total surface area of the configuration/template to minimize waste (Fig. 1A, 1B, 1C, 2A, 2B, 2C, 3A, 3B, 3C; C4, L20-40).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the automated optimization method of Pape in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known and conventional method of arranging and cutting material from a supply to minimize waste.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

    PNG
    media_image2.png
    565
    778
    media_image2.png
    Greyscale


The above references as combined does not specifically discuss the recited step of validating the plurality of dimensions received in the order from the client by comparing the plurality of dimensions to one or more stored values representing acceptable dimensions.  Pape discloses in paragraph 57 that pieces of protective film are usually cut from a sheet of fixed dimensions or from a roll of protective film of adapted to be cut from protective film of certain fixed dimensions.  It is the position of the Examiner that the recited validation step is inherent/obvious in light of the teachings of Pape since the fixed dimensions of the roll/sheet is a necessary stored value which the client’s ordered dimensions are compared to in order to derive an optimized cutting pattern as disclosed by Pape.  If the ordered dimensions do not fit within the stored value dimensions of the sheet/roll, said ordered dimensions would be deemed invalid on the given stored value dimensions since an optimized cutting pattern could not be created.
The above references as combined fail to specifically teach or disclose whether a recursive optimization process may be used to generate the plurality of potential layouts.  Bell discloses that it is known and conventional in the art to use recursive optimization to determine the optimal subset of configurations (C5, L 25-36).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the recursive optimization method of Bell in the programming of the apparatus of the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional optimization means for determining an optimal subset of template configurations.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
The controller of the above references as combined would assign a layout value to each potential layout according to the total area said layout would have upon the area of the material available so as to choose an optimum configuration which would be a function of the layout value.
As to claim 11, the method of claim 9 is taught as seen above.  Hartt discloses that the order processing computer (106 & 108; 124 & 126) arranges at least one template within a layout to minimize waste of the laminate security film (Fig. 2 and 3 above) by using a nested configuration to minimize the linear film inches consumed (paragraph 26).  This would require assigning a linear film inches consumed value to each configuration so as to determine the optimum configuration.
As to claim 12, the method of claim 11 is taught as seen above.  Hartt discloses that the order processing computer sends at least one template to a cutter 114, 128 to create the at  least one window cutout (Id.). 

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.  Examiner will address only those arguments pertinent to the rejection above.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Bell et al. (US 5550937) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bell is reasonably pertinent to the particular problem with which applicant was concerned, the determination of an optimal subset of configurations by a known and conventional optimization means such as the use of recursive optimization.
Applicant argues on page 13 that the references in the rejection of claim 1 fail to address the limitations regarding the border dimensions generated on a predefined percentage of the window dimensions.  This argument is not persuasive since preamble recites a material worked upon, what the order input by a user comprises of, wherein the client device is configured to receive said order.  
Applicant’s arguments regarding a security film of 4 mm is not persuasive since it recites a material worked upon and not a component of the recited apparatus.  
Applicant’s arguments regarding the non-cutting position is not persuasive since this is a method limitation which the apparatus of the above references as combined is capable of performing since the cutter alternates from a non-cutting to cutting position to cut predetermined shapes into a web of material as disclosed by Blaimschien and Gerber.
Applicant’s arguments regarding a labeler is not persuasive since, as seen in the rejection above, is included in the apparatus of the above references as combined as taught by Gerber.
Applicant’s arguments on page 13 that the apparatus of the above references as combined fail to teach or disclose that the computer is configured to validate the dimensions is not persuasive since, as seen in the rejection above, the recited validation step is inherent/obvious in light of the teachings of Pape since the fixed dimensions of the roll/sheet is a necessary stored value which the client’s ordered dimensions are compared to in order to derive an optimized cutting pattern as disclosed by Pape.  If the ordered dimensions do not fit within the stored value dimensions of the sheet/roll, said ordered dimensions would be deemed invalid on the given stored value dimensions since an optimized cutting pattern could not be created.  
Applicant’s arguments regarding claim 10 are rejected for the same reasons regarding the validation of dimensions above.
Applicant’s arguments on pages 14 and 15 regarding recursive optimization is not persuasive since, as seen in the rejection above, the method of the above references as combined uses recursive optimization to find the optimal subset of configurations as taught by Bell for the space of the security film provided.
 Applicant’s arguments on pages 14-15 regarding the assigning of values to potential layouts and total area of each value is not persuasive since, as seen in the rejection above, the controller of the above references as combined would assign a layout value to each potential layout according to the total area said layout would have upon the area of the material available so as to choose an optimum configuration which would be a function of the layout value.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745